Case 1:19-cr-10335-DJC Document 34-5 Filed 09/12/19 Page 1of5

EXHIBIT E
Case 1:19-cr-10335-DJC Document 34-5 Filed 09/12/19 Page 2 of 5

Kriff, Patrick F.

From: Wittmann, David <dwittmann@psh.com>
Sent: Tuesday, February 5, 2019 2:35 PM

To: Price, George

Cc: Otto, Douglas B.

Subject: RE: Greetings David..

George, Thanks for your explaining your client’s position. That being said, | don’t believe this situation is nearly that
black and white.

Just wanted to reiterate our offer below. Our hope is that your client will reconsider.

 

Thank you, Dave

From: Price, George <price@casneredwards.com>

Sent: Tuesday, February 5, 2019 12:34 PM |
To: Wittmann, David <dwittmann@psh.com> |
Cc: Otto, Douglas B. <dotto@psh.com>
Subject: [EXTERNAL] RE: Greetings David..

Dave, this is laughable, your client drafted the note and my client has made no attempt to collect any interest on that
note to date. None. Asa former prosecutor, your usury claim goes nowhere, other than as evidence against your

client, especially once we lay out the facts surrounding your clients actions here and elsewhere.

And yes, indeed, the note is past due. He executed another identical note with a second party and paid on it, some time
ago, with interest.

You might also want to review your clients text messages where he admits, in writing, the note is due, now past due.
If and when your client actually has the money to pay my client, please let me know and we may be able to settle this
dispute. He told my client, in writing, he would have the money last week — another false promise. He even uttered a
bad check for $250,000, a felony here in Massachusetts. So we will not agree to any more false dates. We will,
however, move to recoup this money through all lawful means.

Thank you,

George

 

From: Wittmann, David [mailto:dwittmann@psh.com]
Sent: Tuesday, February 05, 2019 12:17 PM

To: Price, George

Cc; Otto, Douglas B.

Subject: RE: Greetings David.. |

 

Hi George,
Case 1:19-cr-10335-DJC Document 34-5 Filed 09/12/19 Page 3 of 5

I've taken a closer look at the note.

First, the note is not due. The “project” has not been “kicked off’. Does your client have a right to call the note? | didn’t
see any language to that effect.

Second, the note is usurious. Your client could be found guilty of criminal usury. I’m sure your client is not interested in
that. It’s also possible that the courts void the note.

So, | don’t think it’s as black and white as your client simply demanding repayment. And | don’t think courts would find it
black and white either.

 
 
 

 

That being said, Tan is not trying to avold paying your client back, He is iy backé250h on or hatare Marvels

(even though itis not technically due) He Will also require alrmutval gene:

 

Let me know your thoughts.

Thanks, Dave

 

From: Price, George <price dasheredwatds: com>
Sent: Tuesday, February 5, 2019 11:02 AM

To: Wittmann, David <dwittmann@psh.com>

Cc: Price, George <price @casneredwards.com>
Subject: [EXTERNAL] RE: Greetings David..

My client is still listed on KV Ventures website. Please have your client take this down immediately. | have been
contacted now by several people TAN owes significant amounts of money too and he is out of time. We'll give him to
COB today to pay my client at least the 250k loaned or we are taking next steps. Thanks.

 

From: Wittmann, David [mailto:dwittmann@psh.com]
Sent: Friday, February 01, 2019 10:15 AM

To: Price, George

Subject: RE: Greetings David..

That’s all | have for you.

As soon as | know more, | will let you know.

From: Price, Georges <price pacrieenthwarale: com>
Sent: Friday, February 1, 2019 9:53 AM

To: Wittmann, David <dwittmann@psh.com>
Subject: [EXTERNAL] RE: Greetings David..

Need more than that David, need a date certain, like today or Monday at the latest. All rights and remedies reserved on
this end. Thanks.

 
Case 1:19-cr-10335-DJC Document 34-5 Filed 09/12/19 Page 4of5

‘Learn more about our lawyers at http://psh.com<http://www.psh.com/>
(https://mlsvcO1-prod.s3.amazonaws.com/0160d50b001/d6b37¢70-768d-498b-89f7-
276adle0 fae. pne?ver=1492804366000] <https://www.linkedin.com/company-beta/205269/>

From: Price, George <price@casneredwards.com>
Sent: Thursday, January 31, 2019 11:30 AM

To: Wittmann, David <dwittmarnn@psh.com>
Subject: [EXTERNAL] Greetings David..

I represent Dr. Salvatore Viscomi. I have been told you represent Tanmaya Kabra. If you do, I’d like to speak to
you as soon as it is convenient. Thanks.

Casner & Edwards, LLP
303 Congress Street
Boston, Massachusetts 02210

Main: 617-426-5900

Direct: 857-241-1310

Fax: 617-426-8810

Email: price(@casneredwards.com<mailto:price(@casneredwards.com>
Web: http://casneredwards.com<http://www.casneredwards.com/>

This communication is intended only for the use of the individual or entity named as the addressee. It may
contain information which is privileged and/or confidential under applicable law. If you are not the intended
recipient or such recipient's employee or agent, you are hereby notified that any dissemination, copy or
disclosure of this communication is strictly prohibited. If you have received this communication in error, please
immediately notify the sender by electronic mail or call 617-426-5900. Thank you for your cooperation.

re rere erp tre aan eee

This email message contains confidential and/or legally privileged information belonging to the sender and
intended only for the review and use of the intended recipient. If you are not the intended recipient, any
disclosure, dissemination, distribution, copying, review or use of the information contained in this e-mail
message or any attachment is strictly prohibited. If you think you have received this e-mail message in error,
please notify Partridge Snow & Hahn LLP at (401) 861-8200, and purge this e-mail message from your
computer system immediately. Thank you.

This communication is intended only for the use of the individual or entity named as the addressee. It may
contain information which is privileged and/or confidential under applicable law. If you are not the intended
recipient or such recipient's employee or agent, you are hereby notified that any dissemination, copy or
disclosure of this communication is strictly prohibited. If you have received this communication in error, please
immediately notify the sender by electronic mail or call 617-426-5900. Thank you for your cooperation.

4

 

 
Case 1:19-cr-10335-DJC Document 34-5 Filed 09/12/19 Page5of5

This communication is intended only for the use of the individual or entity named as the addressee, It may contain information which is privileged and/or confidential under
applicable law. If you arc nol the intended recipient or such recipicnt’s employee or agent, you are hereby notified that any dissemination, copy or disclosure of this
communicalion is strictly prohibited. If you have received this communication in error, please immediately notify the sender by electronic mail or call 617-426-5900. Thank you
for your cooperation.

This communication is intended only for the use of the individual or entity named as the addressee. It may contain information which is privileged and/or confidential under
applicable law. If you are not the intended recipient or such recipient's employee or agent, you are hereby notified that any dissemination, copy or disclosure of this
communication is stricily prohibited. Ifyou have received this communication in error, please immediately notify the sender by electronic mail or call 617-426-5900, Thank you
for your cooperation.

This communication is intended only for the use of the individual or entity named as the addressee. It may contain information which is privileged and/or confidential under
applicable law. If you are not the intended recipient or such recipient's employee or agent, you are hereby notified that any dissemination, copy or disclosure of this
communication is strictly prohibited. Ifyou have received this communication in error, please immediately notify the sender by electronic mail or call 617-426-5900, Thank you
for your cooperation,
